UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-20798
                                    Summary Calendar


UNITED STATES OF AMERICA,
                                                                          Plaintiff-Appellee,
                                           versus
RUMALDO SOLIS,
                                                                       Defendant-Appellant.



                       Appeal from the United States District Court
                           For the Southern District of Texas
                                   (CR-H-94-272-14)
                                    November 15, 1995


Before POLITZ, Chief Judge, DUHÉ and PARKER, Circuit Judges.
PER CURIAM:*
       Rumaldo Solis appeals the district court’s denial of a motion to revoke the order of
detention entered by the magistrate judge based on a finding that Solis posed a serious flight
risk. Persuaded that the record amply supports the findings of the courts a quo, we affirm.
       Solis stands indicted for conspiracy to possess with intent to distribute five kilos of
cocaine, in violation of 21 U.S.C. §§ 841 and 846. Solis, an employee for 14 years of the
United States Immigration Service, assigned for the past eight years as an inspector at the

   *
    Local rule 47.5 provides: “The publication of opinions that have no precedential value
and merely decide particular cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal profession.” Pursuant to that Rule,
the Court has determined that this opinion should not be published.
Hidalgo Port of Entry, is accused, inter alia of using his position to aid and warn individuals
involved in a major drug-trafficking conspiracy allegedly responsible for importing huge
amounts of marihuana and cocaine from Mexico. The government provided evidence of
substantial unexplained wealth, in certificates of deposit, cash, and real estate, exceeding
$200,000, and of business and family contacts in Mexico, including persons allegedly
associated with a Mexican drug-trafficker who is on the FBI’s top-ten-most-wanted list.
        The findings by the magistrate judge ordering detention and the magistrate judge
conducting a hearing on a motion to reopen, and the implicit findings by the district court in
denying the motion to revoke detention, indicate that Solis presents a serious risk of flight
and that no condition or combination of conditions reasonably would assure his appearance
for trial.
        We review the appealed ruling, absent an error of law, under an abuse of discretion
standard.1 We perceive no error of law in the detention order,2 nor do we find any factual
finding subject to reversal or abuse of discretion in the application of controlling principles
of law.3
        AFFIRMED.




    1
    United States v. Rueben, 974 F.2d 580 (5th Cir. 1992), cert. denied, 113 S. Ct. 1336
(1993) (involving a district court’s revocation of detention order); United States v. Hare,
873 F.2d 796 (5th Cir. 1989) (involving a denial of a motion to revoke under 18 U.S.C.
§ 3145(b)).
   2
    United States v. Fortna, 769 F.2d 243 (5th Cir. 1985).
   3
    United States v. Trosper, 809 F.2d 1107 (5th Cir. 1987); Reuben.
                                              2